Argued November 16, 1927.
The single feature distinguishing this case from that of Chartiers Creek Coal Company v. Joe Bielski, appellant, at No. 446 April Term, 1928, in which we have this day filed an opinion, is that the lease executed by this appellant contains no waiver of his right to take this appeal for the purpose of having the question of the validity of the judgment confessed against him under the provisions of the lease reviewed. The lease does contain a "release of all errors" in the proceedings relative to the entering of the amicable action of ejectment therein provided for and the confession of the judgment. The distinction to which we have referred brings this case within the class of cases ruled by the judgment which we entered on November 23, 1927, in the case of Pittsburgh Terminal Coal Corporation v. Robert Potts, appellant, at No. 75 April Term, 1928. For the reasons stated in the opinion filed in that case it is clear that the court below committed no error in this case.
The decree of the Court of Common Pleas of Washington County refusing to strike off the judgment is affirmed.